Citation Nr: 0118705	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residuals of 
injury to the right tibial area.  

2.  Entitlement to clothing allowance under the provisions of 38 U.S.C.A. 
§ 1162.  

3.  Entitlement to service connection for residuals of pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1950 to June 1955.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The Board notes that while this case was in appellate status, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C. § 5103, 5103A), 
became law, effective on November 9, 2000.  This law did away with the 
requirement of a well-grounded claim and also imposed additional duties and 
obligations on the VA in developing claims.  

The issue of service connection for residuals of pulmonary embolism will be 
the subject of a remand section at the end of this decision.  With respect 
to the remaining appellate issues of increased rating and clothing 
allowance, all pertinent medical evidence has been identified and the 
evidence so identified has been obtained and considered by the RO.  The 
veteran has been informed of the type of evidence needed to establish each 
of these claims.  In December 1999, he was furnished a statement of the 
case (SOC) on these issues that covered the pertinent evidence and 
furnished the applicable law and regulations.  The veteran was also 
provided the opportunity to present his case before the undersigned member 
of the Board at a videoconference hearing in November 2000.  It is neither 
suggested by the veteran nor is it shown by the record that additional 
evidentiary or procedural development would be beneficial with respect to 
these issues.  The record shows that the appellant has been made aware of 
the evidence considered by the RO and the bases for its decisions.  The 
nature and extent of the veteran's service-connected right leg disorder is 
well documented in the present record and further development in this 
regard would serve no useful purpose.  

On review, the Board finds the present record to be complete and that the 
RO has furnished all relevant information necessary to allow for the 
successful pursuit of the appeal on these issues.  There is no indication 
that there is any additional evidentiary or procedural development 
including under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), that would possibly benefit the veteran in 
the prosecution of his claims.  Accordingly, these issues are ready for 
appellate review at this time without a need for further development.  


FINDINGS OF FACT

1.  The veteran was treated for an injury to the right tibial area in 
service and this is his only service connected disability.  

2.  The injury to the right tibial area has been rated as noncompensable 
since 1955 and there is no current showing by competent medical evidence of 
any significant residual disability.  

3.  While the veteran wears a brace on his right foot, it is not shown by 
competent medical evidence to be necessitated by any service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for residuals of 
right tibia injury have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.31 and Part 4, Diagnostic Codes 7803, 7804, 7805. (2000).  

2.  The criteria for payment of a clothing allowance have not been met.  38 
U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that his current right leg problems are due to his 
service-connected residuals of a right tibial injury and that his symptoms 
should warrant a compensable rating.  He further contends that because of 
these same residuals, he must use a brace and that the brace wears out his 
trousers and that this should qualify for a clothing allowance.  

Service medical records reveal that the veteran received extensive 
treatment for a deep puncture wound of the right leg shortly after his 
entrance into service.  He was evaluated for a possible pulmonary infarct, 
but such was not found.  This treatment ended in late 1950.  Subsequent 
service medical records show leg complaints in November 1951 and November 
1952 with no significant findings reported at those times.  In December 
1953, the veteran was seen with complaints that a heavy cart had rolled 
over his right foot.  X-ray study at that time was negative.  Service 
separation examination in June 1955 reported no disability of the right 
leg, ankle or foot.  

On VA examination in July 1955, a 4-inch, asymptomatic scar in the right 
tibial area was noted.  X-ray study of the right lower leg and ankle was 
reported as normal.  On VA hospitalization for suspected osteomyelitis in 
December 1955, the healed scar of the right leg was again noted.  There was 
no disability of the right lower leg identified on clinical or x-ray 
evaluation during hospitalization and the veteran's complaints with respect 
to the right leg were attributed to his obesity.  

A Board decision in March 1956 granted service connection for the scar of 
the right leg and a rating action in April 1956 assigned a noncompensable 
rating.  This rating has remained in effect since that time.  

VA medical records show that the veteran's postservice right leg problems 
began in 1983.  At that time, he developed a chronic venous insufficiency 
following saphenous venectomy.  The veteran is shown to have had continuing 
complaints in this regard over the years.  

In September 1998, the veteran filed his claims for increased rating and a 
clothing allowance.  In November 1998, the RO was advised by VA medical 
personnel in the outpatient clinic that the veteran did not have a service-
connected disability that required the use of a brace.  

On VA examination in December 1998, there was complaint of pain in the 
anterior portion of the right tibia, but no pertinent findings were 
reported.  Examination of the right ankle revealed significant limitation 
of motion.  A January 1999 x-ray study revealed soft tissue swelling, 
surgical clips and an old avulsion fracture of the medial malleolus with 
calcaneus spurs.  

On VA examination in April 1999, the examiner found no visible scars on the 
anterior aspect of the lower right leg and no tibia abnormalities on x-ray 
study.  He also found no etiological relationship between the veteran's 
service-connected scar and his ankle problems.  

At a hearing before the undersigned in November 2000, the veteran 
reiterated his contentions.  He testified that his service connected tibia 
scar was tender and very sensitive and warranted compensation.  He also 
testified that he needed to use a brace on his right foot due to his 
service-connected tibia disability.  The veteran further attributed his 
right foot drop to his service-connected disability.  

Criteria

Disability evaluations are determined by the application of a schedular 
rating, which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Scars that are superficial and poorly nourished with repeated ulceration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

Scars that are superficial and tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

Other scars shall be rated on the limitation of function of any part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The scar codes do not provide for a zero percent evaluation, but a zero 
percent evaluation is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

An annual clothing allowance is payable when a veteran has a service-
connected disability which, as certified by the Chief Medical Director or 
designee of a VA medical facility, requires that a prosthetic or orthopedic 
appliance be worn that tends to wear out or tear the veteran's clothing, or 
that physician-prescribed medication for a skin condition due to a service-
connected disability causes irreparable damage to the veteran's outer 
garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  

Analyses
Increased Rating

The record shows that the veteran's service-connected disability has been 
essentially asymptomatic since service discharge.  On service separation 
examination, VA examination and VA hospitalization, all in 1955, the only 
residual shown was a well-healed, superficial scar of the right tibial 
area.  There was no other right lower leg or right ankle symptomatology 
demonstrated clinically or by x-ray and a noncompensable rating was 
assigned by the RO.  Subsequent postservice medical records also reveal no 
right lower leg residuals that have been attributed to the veteran's 
service-connected disability other than the scar.  

In support of his claim, the veteran argues that his problems with his 
right lower extremity are due to service-connected disability; however he 
has furnished no competent medical evidence or opinion in this regard.  The 
record shows the only residual of his service injury is a superficial scar 
that has been essentially asymptomatic since service.  There is nothing to 
support the veteran's claim other than his own lay opinion that his current 
problems with his right lower extremity are related to his service injury.  
The record shows that the veteran's current right leg problems began in the 
early 1980s, but were vascular in origin and unrelated to his service-
connected scar of the tibia.  The recent record also shows the presence of 
an old right ankle fracture that results in limitation of motion.  However, 
this right ankle condition was not shown in service or on VA examination in 
1955 and must have had its inception during a later postservice period.  
Neither the vascular condition nor the fracture residuals are service 
connected and therefore may not be considered in evaluating the veteran's 
current claims.  While the veteran does have significant right lower 
extremity problems necessitating the use of a brace, there is no showing by 
competent medical evidence that these problems are result of the veteran's 
noncompensable service-connected scar, his only service-connected 
disability.  

Finally, the VA examiner in April 1999 considered the veteran's history and 
his examination findings and concluded that the veteran's service-connected 
right leg scar was not in any way related to the veteran's current right 
lower leg problems.  Thus, there is no competent medical evidence or 
opinion to relate the veteran's recent right leg problems to his long 
static and asymptomatic service-connected right leg scar.  The Board has 
considered the veteran's contentions that his current right leg problems 
are related to service, but the veteran, as a layman, is not competent to 
provide a medical opinion as to etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The record in 1955 and now shows that the only residual of the veteran's 
service injury is a well-healed scar of the right tibial area with no 
demonstration of significant residuals.  It is clear that there is no basis 
for assigning a compensable rating under Diagnostic Codes 7803, 7804, 7805 
and 38 C.F.R. § 4.31 and there is no demonstrated disability other than the 
scar that may be considered for rating purposes.  


Clothing Allowance

A review of the record shows that the veteran does not meet the criteria 
for payment of a clothing allowance.  A prerequisite for such payment is 
that the need for a brace and thereby a need for clothing allowance is the 
result of a service-connected disability.  Here, the veteran's only 
service-connected disability, residuals of injury to the right tibial area 
is not shown by competent medical evidence to be productive of any 
significant symptomatology, particularly not of such severity as to require 
the use of a brace.  In November 1998, the VA outpatient clinic advised the 
RO that the veteran did not have a service-connected disability that 
required the use of a brace.  

While the record shows that the veteran does wear a brace, it is not shown 
that the brace is necessitated by his lone service-connected disability, a 
well-healed tibia scar, which is essentially asymptomatic.  In this regard, 
the minimal symptomatology of the veteran's only service-connected 
disability has been discussed above and it is clear from the record that it 
is not of such severity as to require the use of a brace.  Since the 
veteran's brace is not shown by competent medical evidence to be 
necessitated by service-connected disability, his claim for clothing 
allowance must be denied.  

The evidence in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required under the 
provisions of 38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) rating for residuals of right tibia injury is 
denied.  

Payment of a clothing allowance under the provisions of 38 U.S.C.A. § 1162 
is denied.  


REMAND

Review of the evidentiary records reflects that the RO developed the issue 
of entitlement to service connection for residuals of pulmonary embolism as 
secondary to service-connected scar of the right tibia.  However, a review 
of the veteran's contentions with respect to this issue indicates that the 
veteran is also seeking direct service connection for the disability rather 
than, or in addition to, any claim for secondary service connection.  In 
this regard, the record shows that there was a final Board decision in 
April 1997 denying direct service connection for pulmonary infarction 
thromboemboli.  Thus, the veteran's current claim of direct service 
connection actually represents a claim to reopen the previously denied 
claim based on new and material evidence.  

The Board also finds that while the veteran's notice of disagreement herein 
encompasses the additional new and material evidence issue, a statement of 
the case covering this aspect of the case has not been furnished to the 
veteran.  The United States Court of Appeals for Veterans Claims (Court) 
has directed that where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond v. West, 12 
Vet. App. 341, 347 (1999).  The Board also concludes that the current issue 
of secondary service connection previously certified to the Board is 
inextricably intertwined with the new and material issue.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991); Harris v. Derwinski, 1 Vet. App. 180 
(1991); Meyers v. Derwinski, 1 Vet. App. 127 (1991). 
The Court has long held that if a determination on one issue could have a 
significant impact on the outcome of another issue, such issues are 
considered inextricably intertwined and the VA is required to decide those 
issues together.  Harris, supra.  

Further, as previously pointed out, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the VA with respect to the duty to assist.  Because of this 
change in the law, compliance with the notice and duty to assist provisions 
contained in the new law must be addressed by the RO on remand.  

Accordingly, further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following development:

1.  The RO should develop for appellate review the 
veteran's underlying claim of whether new and material 
evidence has been submitted to reopen a claim of 
service connection for residuals of pulmonary embolism 
on a direct basis.  In this regard, the RO should 
review the various arguments and contentions submitted 
by the veteran as well as the medical evidence of 
record to include the opinion of the VA examiner in 
January 2000.  If additional evidentiary/medical 
development is deemed appropriate to the appellate 
processing of the claim, then such development should 
be undertaken by the RO. 

2.  The RO must review the claims file and ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and satisfied.  

3.  The RO should then furnish the veteran an 
appropriate statement of the case on the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of pulmonary embolism.  The veteran must be, 
and hereby is, notified that a timely substantive 
appeal (VA Form 9) must be filed in order to perfect an 
appeal as to any previously uncertified issue that has 
now been denied by the RO for without such submission 
the Board will not have jurisdiction.  The veteran and 
his representative should be afforded the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for further appellate 
review, if in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The purpose of this REMAND is to ensure that the 
appellant receives due process.  No additional action is required by the 
veteran until he receives further notification from VA.  

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



